     Case 5:17-cv-00110-DCB-MTP Document 129 Filed 07/08/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
ANTHONY DUANE MILLS                                            PLAINTIFF
v.                           CIVIL ACTION NO. 5:17-cv-110-DCB-MTP
TRAVIS PATTEN, et al.                                         DEFENDANTS
                                   ORDER

      This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation. [ECF No. 123]. Therein,

Magistrate Judge Parker recommends that Defendant Tony Nichols

(“Nichols”) and Defendant Anthony Nettles (“Nettles”) Motion for

Summary Judgment [ECF No. 119] be granted and that the Complaint

[ECF No. 1] be dismissed with prejudice. Having carefully

reviewed the Report and Recommendation, the Court finds it to be

well taken and orders as follows:

      Plaintiff Anthony Duane Mills (“Mills”), proceeding pro se

and in forma pauperis, was incarcerated at the Adams County Jail

but has since been released and lives in Natchez, Mississippi.

This matter arises out of the events and circumstances

surrounding and following an alleged 911 call that Plaintiff

made in the early morning hours of March 3, 2016. Plaintiff

contends that he dialed 911 to report that Adams County Deputy

Walter Mackel (“Deputy Mackel”) raped and sodomized him in his

home. Plaintiff further contends that Deputy Nettles failed to


                                     1
   Case 5:17-cv-00110-DCB-MTP Document 129 Filed 07/08/20 Page 2 of 4



send an officer to investigate his call, and that Captain

Nichols retaliated against him for claiming he had been raped by

Deputy Mackel.

     Defendants Nettles and Nichols moved for Summary Judgment

[119] on November 15, 2019. Mills did not file a response to the

Defendants Motion for Summary Judgment until April 8, 2020 –

approximately five months later and well outside the deadline to

do so. On April 29, 2020, Defendants moved to strike Mills’

Response to the Motion for Summary Judgment as untimely. [ECF

No. 127].

     In his Report and Recommendation, filed on March 25, 2020,

Magistrate Judge Parker found that the Motion for Summary

Judgment should be granted.    Plaintiff filed his response

thirteen days after Magistrate Parker submitted his Report and

Recommendation. In an abundance of caution, the Court will

interpret Mills’ response as an objection to the Report and

Recommendation.

     When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. §

636(b)(1); see also Longmire v. Guste, 921 F.2d 620, 623 (5th

Cir. 1991). Those portions of the report not objected to are

                                   2
   Case 5:17-cv-00110-DCB-MTP Document 129 Filed 07/08/20 Page 3 of 4



reviewed only for plain error. Douglass v. United Servs. Auto.

Ass'n, 79 F.3d 1415, 1428–29 (5th Cir.1996)(en banc), superseded

by statute on other grounds, 28 U.S.C. § 636(b)(1). “Parties

filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need

not be considered by the district court.” Allen v. Outlaw, No.

5:14-cv-60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss. Aug. 12,

2015). Moreover, “[n]o factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike County, No. 18-60817, 2018 WL 3142942,

at *1 (S.D. Miss. June 27, 2018). The Court finds that Mills’

objections are frivolous and conclusory and are therefore

insufficient.

     Having conducted a de novo review of the portions of the

Report and Recommendation objected to, and having reviewed the

remainder for plain error and finding none, the Court is

satisfied that Magistrate Judge Parker has undertaken an

extensive examination of the issues in this case and has issued

a thorough opinion which the Court adopts.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendation [ECF No. 123] is hereby ADOPTED as the

findings and conclusions of this Court;

                                   3
   Case 5:17-cv-00110-DCB-MTP Document 129 Filed 07/08/20 Page 4 of 4



     FURTHER ORDERED that Plaintiff’s objections to the Report

and Recommendation are OVERRULED;

     FURTHER ORDERED that Defendants Motion to Strike [ECF No.

127] is DENIED as MOOT;

     FURTHER ORDERED that the Defendants’ Motion for Summary

Judgment [ECF No. 119] is GRANTED, and the action is dismissed

with prejudice.

     A final judgment dismissing the case with prejudice will

follow in accordance with Federal Rule of Civil Procedure 58.

     SO ORDERED this the 8th day of July, 2020.

                                       ___/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   4
